Citation Nr: 1040886	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-37 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to an increased rating for residuals, frostbite 
of the right foot, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for residuals, frostbite 
of the left foot, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2007, a statement of the case 
was issued in October 2007, and a substantive appeal was received 
in November 2007.

In an August 2008 rating decision, the RO assigned higher ratings 
of 20 percent for the Veteran's service-connected residuals, 
frostbite of the feet, effective September 20, 2006.  As the 
maximum schedular rating was not assigned, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Board hearing before the undersigned 
Veterans Law Judge in February 2010; a transcript of this 
proceeding is associated with the claims file. 

The issue of entitlement to service connection for hypertension 
under a merits analysis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2005 RO rating decision denied the Veteran's claim 
for entitlement to service connection for hypertension; the 
Veteran was notified of his appellate rights but did not appeal 
the decision.

2.  Certain evidence received since the RO's March 2005 rating 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to service connection for hypertension and raises a 
reasonable possibility of substantiating the claim. 

3.  During the February 2010 Board hearing, the Veteran testified 
that he wished to withdraw his appeal for entitlement to service 
connection for PTSD.

4.  The Veteran's service-connected residuals, frostbite of the 
right foot, are manifested by evidence of paresthesias, numbness, 
cold sensitivity, nail abnormalities, and hyperhidrosis.

5.  The Veteran's service-connected residuals, frostbite of the 
left foot, are manifested by evidence of paresthesias, numbness, 
cold sensitivity, nail abnormalities, and hyperhidrosis.


CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision which denied the Veteran's 
claim for entitlement to service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's 
March 2005 rating decision, and the claim of entitlement to 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for withdrawal of an appeal have been met for 
entitlement to service connection for PTSD, and the Board does 
not have appellate jurisdiction.  38 U.S.C.A. § 7105(b), (d) 
(West 2002); 38 C.F.R. § 20.204 (2010).  

4.  The criteria for a 30 percent disability evaluation (but no 
higher) for residuals, frostbite of the right foot, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.104, Diagnostic Code 7122 (2010).

5.  The criteria for a 30 percent disability evaluation (but no 
higher) for residuals, frostbite of the left foot, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants. 

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in March 2006, July 2006, August 2006, and October 2006.  
This notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence, as well as 
notice regarding disability ratings and effective dates in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA. 

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The Board 
points out that the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez, to the extent 
the Court imposed a requirement that VA notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Reviewing the October 2006 correspondence in light 
of the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to 
his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006). 

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, service personnel records, VA 
treatment records, private treatment records, and Social Security 
Administration (SSA) records are on file.  There is no indication 
of relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran was afforded a medical examination in connection with 
his increased rating claim in March 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report is 
thorough and contains sufficient detail so that the Board's 
evaluation is a fully informed one.  Thus, the Board finds that 
further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.  

New and Material Evidence

The request to reopen the Veteran's claim for hypertension 
involves an underlying claim of service connection.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Further, service connection is warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also held 
that service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 
2006, and the regulation applicable to his appeal defines new and 
material evidence as existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Historically, the Veteran filed a claim of entitlement to service 
connection for hypertension in September 2004.  Evidence of 
record prior to the March 2005 decision included the Veteran's 
service treatment records, VA treatment records, private 
treatment records, and SSA records.

In a March 2005 rating decision, the RO denied entitlement to 
service connection for hypertension.  The Board notes that the RO 
ultimately found that service connection was not established for 
hypertension since the evidence did not show that hypertension 
occurred in or was caused by the Veteran's active duty service, 
nor did the evidence show that the Veteran's hypertension had its 
onset within the presumptive period.

The Veteran was informed of the decision but he did not file a 
timely notice of disagreement.  Therefore, the decision became 
final.  38 U.S.C.A. § 7105(c).  Accordingly, service connection 
for hypertension may only be considered on the merits if new and 
material evidence has been received since the time of the March 
2005 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran filed a request to reopen his claim for entitlement 
to service connection for hypertension in May 2006.  The Veteran 
has asserted that his hypertension is due to his service-
connected anxiety disorder.  In support of his claim, the new 
evidence of record included VA treatment records, VA medical 
examination reports from September 2006 and January 2009, and two 
abstracts of medical research articles from the Internet.

The Veteran was provided a VA medical examination in September 
2006.  The examiner diagnosed the Veteran with essential 
hypertension, and stated that it was very well controlled on the 
current medication.  The examiner concluded that the Veteran's 
anxiety attacks can cause a temporary increase in his blood 
pressure, but would not cause essential hypertension, which was 
more likely than not the Veteran's diagnosis.  The examiner 
further concluded that the Veteran's anxiety attacks could 
exacerbate his hypertension, but would not be the etiology of his 
hypertension.

The Veteran was afforded another VA medical examination in 
January 2009.  The Board notes that the examiner did not offer an 
opinion as to whether the Veteran's hypertension has been 
aggravated by his service-connected anxiety disorder.

In May 2009, VA received two abstracts from medical articles (the 
Board notes that neither article was submitted in its entirety).  
One abstract suggests a relationship between anxiety disorders 
and comorbid medical illness.  The other abstract discussed 
patients with anxiety disorders and cardiovascular disease.

Certain evidence submitted since the March 2005 RO decision is 
new to the record and is material, as it suggests that the 
Veteran's anxiety attacks could exacerbate his hypertension.  The 
Board has determined that the above evidence is new and relates 
to an unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of substantiating 
the claim of service connection for hypertension on a secondary 
basis.  Therefore, the claim of service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim and 
does not address the merits of the underlying service connection 
claim. 

Withdrawn Appeal

During the February 2010 Board hearing, the Veteran testified 
that he wished to withdraw his appeal for entitlement to service 
connection for PTSD.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  Further, a 
Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) 
(2009).  Accordingly, the claim of entitlement to service 
connection for PTSD is dismissed. 

Increased Rating

I.  Laws and Regulations

The Veteran contends that the severity of his service-connected 
residuals, frostbite of the feet, warrant higher disability 
ratings.  Because the issues regarding residuals of cold injury 
to the right foot and left foot present similar facts and 
identical law, they will be consolidated in a single analysis.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's service-connected residuals, frostbite of the feet 
is currently evaluated under 38 C.F.R. § 4.104, Diagnostic Code 
7122.

Under Diagnostic Code 7122, a 20 percent disability rating is 
assigned when the evidence shows arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  A 30 percent disability 
rating is assigned when the evidence shows arthralgia or other 
pain, numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Id.  A 30 percent rating is the maximum 
schedular evaluation available under this diagnostic code.  

Note (1) states: separately evaluate amputations of fingers or 
toes, and complications such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities that 
have been diagnosed as the residual effects of a cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless they 
are used to support an evaluation under Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected part 
is to be evaluated separately and the ratings combined in 
accordance with 38 C.F.R. § 4.25 and § 4.26.

II.  Factual Background and Analysis

Historically, service connection was granted for residuals, 
frostbite of the feet in November 1994, and given a 10 percent 
disability rating.  Subsequently, an August 2008 rating decision 
assigned separate 20 percent disability ratings for each foot, 
effective September 20, 2006.

In January 2007, the Veteran was afforded a VA podiatry 
consultation.  During the consultation, the Veteran reported that 
he had experienced arch pain in his right foot for the past four 
years, and described it as a cramping sensation.  He further 
reported experiencing pain along the dorsal lateral aspect of his 
right foot for the past eight months, and described it as an 
aching sensation.  After examination, the staff podiatrist 
assessed the Veteran with onychomycotic toenails, nonsymptomatic; 
tinea pedis infection; planter fasciitis, symptomatic right foot; 
pes planus, bilaterally; and neuritic pain at dorsum of right 
foot probably due to laces.  The Board notes that another VA 
treatment records assessed the Veteran with hyperhidrosis.

In March 2008, the Veteran was afforded a VA medical examination 
for his cold injury to his feet.  The examiner noted that the 
claims file was reviewed.  During the examination, the Veteran 
reported currently experiencing cold sensitivity of the feet, and 
that he gets numbness of the feet when the outside air 
temperature is about 40 degrees.  The Veteran's treatment 
included using very warm water and then a bowl of room 
temperature water and alternate warm to room temperature with his 
feet until they returned to normal feeling temperature.  He 
denied taking any analgesics.  The Veteran noted some aching 
sensation in the arches and the toes of both feet, and that the 
discomfort in the toes is especially noticed when the weather is 
cold, and he gets a pins and needles sensation.  The Veteran 
complained of hyperhidrosis in the feet.  There was cold 
sensitization.  There was no Raynaud's phenomena.  There was 
paresthesias, numbness, and chronic pain in cold weather.  There 
were no frostbite scars or arthritic changes of the feet or toes.  
The Veteran has had fungal infections for many years, including 
some tinea pedis and onychomycosis of the great toenails.  There 
was no skin breakdown or skin cancer.  There were no problems 
with nail growth.  The Veteran's skin was normal thickness.  

On clinical examination, the Veteran limped on the left lower 
extremity.  He did not use any ambulatory aids.  He posture was 
slightly forward flexed.  The Veteran's skin color was normal for 
his race, and there was no color changes when the skin was 
exposed to room temperature air of 73 degrees for about 10 
minutes.  There was no edema of either foot.  His toes were warm.  
There was no atrophy.  The Veteran's toes were dry and the skin 
was generally dry and smooth.  There were not calluses in the 
weight bearing areas, but there was a callus on the posterior 
lateral portion of the right heel.  There was no hair growth of 
the feet or ankles.  There was some very minor skin maceration 
and cracking in the web spaces of the toes.  There were no scars 
of the feet, and all toenails were completely normal except for 
the great toenails.  Reflexes were 2+.  Sensory was intact to 
sharp and dull and vibratory.  Motor strength was 5/5 in 
dorsifelxion of the ankle, foot, and toes.  The Veteran had some 
weakness with plantar flexion or gripping flexion of the toes and 
they were graded at 3/5.  Manipulation of all of the toes 
forefoot, arch, and hind foot produced no discomfort.  Range of 
motion of the joints was normal.  There was moderate pain free 
pes planus.  Peripheral pulses were 2+ dorsalis pedis and 1+ 
posterior tibialis.  The Veteran's skin was not excessively 
shinny or atrophic.  The examiner's impression was that the 
Veteran had mild cold injury of both feet with the main symptoms 
being cold sensitivity with aching, stinging, and burning related 
to cold weather.  The examiner also noted that intermittent 
flexion toe cramping is a common complaint and would be 
speculation to directly rate it to the Veteran's cold injury.

The Veteran and his representative have provided testimony and 
submitted multiple statements regarding the contention that the 
severity of the service-connected residuals, frostbite of the 
feet, warrant higher disability ratings.  Specifically, the Board 
notes that the Veteran's representative testified during the 
February 2010 Board hearing that the Veteran's symptoms include 
nail abnormalities, hyperhidrosis, and abnormal sensation.

In light of the foregoing evidence, the Board finds that the 
severity of the Veteran's disability picture is such that a 30 
percent rating is warranted under Diagnostic Code 7122 for each 
foot.  As described above, there is medical evidence of both 
hyperhidrosis and nail abnormalities.  The Veteran has also 
complained of cold sensitivity.  Nail abnormalities in the form 
of chronic fungal infection was diagnosed, including tinea pedis 
and onychomycosis of the great toenails.  Given this disability 
picture involving both the right foot and left foot, the Board 
concludes that the criteria for a 30 percent rating, but no 
greater, have been satisfied.  This is true throughout the period 
of time during which his claim has been pending, and, therefore, 
discussion of stages ratings is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As 30 percent is the maximum allowable rating under the 
applicable schedular rating criteria, a higher rating is not in 
order.  The Board notes that Note (1) under Code 7122 provides 
that amputations of fingers or toes and other disabilities that 
have been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., are to be 
separately rated unless they are used to support an evaluation 
under Code 7122.  In this case, the evidence does not show either 
amputations or disabilities that are residual effects of the cold 
injury of both feet that have not already been considered in 
evaluating the Veteran's cold injury disabilities as 30 percent 
disabling.

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in Diagnostic Code 
7122.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a more 
favorable decision.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for hypertension.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.

The issue of entitlement to service connection for PTSD is 
dismissed.

Entitlement to a 30 percent disabling rating (but no higher) is 
warranted for residuals, frostbite of the right foot.  
Entitlement to a 30 percent disabling rating (but no higher) is 
warranted for residuals, frostbite of the left foot.  To this 
extent, the appeal is granted, subject to laws and regulations 
applicable to payment of VA monetary benefits. 


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for hypertension, a remand is warranted.

The Board notes that the appellate scheme set forth in 38 
U.S.C.A. § 7104(a) contemplates that all evidence will first be 
reviewed at the agency of original jurisdiction so as not to 
deprive the claimant of an opportunity to prevail with his claim 
at that level.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not duplicative of 
evidence already discussed in the statement of the case or a 
supplemental statement of the case, it must prepare a 
supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  Further, when evidence is received prior 
to the transfer of a case to the Board a supplemental statement 
of the case must be furnished to the Veteran, and his 
representative, if any, as provided in 38 C.F.R. § 19.31 unless 
the additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  38 C.F.R. § 20.1304(c).

In this case, additional evidence was received by the RO in May 
2009, including two abstracts of medical articles regarding 
anxiety disorders, comorbid medical illness, and cardiovascular 
disease.  During the February 2010 Board hearing, the Veteran's 
representative requested that this evidence first be reviewed by 
the RO.  This additional evidence was received by VA before the 
claims file was transferred to the Board in September 2009.  As 
the evidence appears to be relevant to the Veteran's claim and 
some is not duplicative of evidence already discussed in the 
February 2009 supplemental statement of the case, the case must 
be returned to the agency of original jurisdiction for initial 
review.  38 C.F.R. §§ 19.31, 19.37.

In this case, the additional evidence was received prior to 
certification to the Board and has not been addressed in a 
supplemental statement of the case.  Therefore, the claim of 
service connection for hypertension must be returned for review 
of the additional medical evidence.

In light of the additional evidence submitted by the Veteran and 
the need to return the case for a supplemental statement of the 
case, the Board believes it appropriate to schedule the Veteran 
for another VA examination.  Although the Veteran received VA 
examinations for his claimed hypertension in September 2006 and 
January 2009, the Board finds that another opinion addressing the 
new evidence would be beneficial.  In addition, the Board notes 
that the examiner from the January 2009 VA medical examination 
did not offer an opinion as to whether the Veteran's hypertension 
has been aggravated by his service-connected anxiety disorder.  
VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A.  The Court has held that, 
when the medical evidence is inadequate, VA may supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In order to afford the Veteran every consideration with 
his appeal, the Board believes that scheduling the Veteran for 
another VA examination for his claimed hypertension is 
appropriate in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).  Furthermore, during the February 2010 Board 
hearing, the Veteran's representative requested that the Veteran 
be rescheduled for another VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed 
hypertension.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed hypertension is 
causally related to his active duty 
service or any incident therein?

b)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed hypertension is 
proximately due to or the result of 
his service-connected anxiety disorder?

c)  Is it at least as likely as not (i.e., 
50% or higher degree of probability) that 
the Veteran's claimed hypertension has 
been aggravated by his service-connected 
anxiety disorder?  The term 'aggravation' 
is defined as a worsening of the 
underlying disability beyond its natural 
progression versus a temporary flare-up of 
symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

2.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
adequate opinions with rationale have been 
offered.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue of entitlement to service 
connection for hypertension should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


